Exhibit CONTACT: David A. Martin Vice President and Chief Financial Officer Insituform Technologies, Inc. 636-530-8000 Matthew Sherman / Dan Katcher Joele Frank, Wilkinson Brimmer Katcher 212-355-4449 FOR IMMEDIATE RELEASE INSITUFORM COMMENCES MAILING OF DEFINITIVE PROXY MATERIALS; MAILS LETTER TO STOCKHODLERS Urges Stockholders to Vote FOR Insituform’s Directors on the WHITE Proxy Card Today and Reject Water Asset Management’s Opposition Slate Chesterfield, MO — April 21, 2008 — Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today announced that it has commenced mailing of definitive proxy materials to Insituform stockholders for the Company’s 2008 Annual Meeting of Stockholders.Insituform stockholders of record as of the close of business on April 9, 2008 will be entitled to attend and vote at the May 19, 2008 Annual Meeting. Insituform urges all stockholders to vote FOR Insituform’s directors on the WHITE proxy card today and reject Water Asset Management’s opposition slate. Alfred L.
